*312Opinion by
Donlon, J.
In accordance witb stipulation of counsel that tbe items marked “A” consist of diamond files, not over 2% inches in length, similar in all material respects to those tbe subject of J. E. Bernard & Co., Inc., et al. v. United States (52 Cust. Ct. 56, C.D. 2436), tbe claim at 20 cents per dozen pieces under tbe provision in paragraph 362, as modified by tbe trade agreement witb Switzerland (T.D. 48093), for files of whatever cut or kind, 2% inches in length or under, was sustained. Tbe items marked “B,” stipulated to consist of diamond files, over 2% inches but not over 4Yss inches in length, the same as the merchandise involved in O.D. 2436, supra, were held properly dutiable at 25 cents per dozen pieces under the provision in said paragraph, as modified, supra, for files of whatever cut or kind, over 2% inches but not over 4y¡¡ inches in length, as claimed.